Citation Nr: 1127528	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nephritis (also claimed as blood in urine).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for coronary artery disease, claimed as heart problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran had active military duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to instructions from the November 2009 Board remand, the Veteran  was scheduled for a VA examination and failed to report.  In June 2010, the Veteran was sent notice at his last address of record of the implications for his failure to report for a VA examination without good cause.  That notice was returned by the postal service because it was not deliverable as addressed and unable to forward.  In a report of General Information, dated in September 2010, it was indicated that the Veteran was no longer at his address of record and had moved to Lakeview rehab.  The evidence shows that the Veteran was again sent notice at his address of record in September 2010 and asked to contact the VA Medical Center for an examination; the Veteran did not respond.  There is no indication in the claims folder that the Veteran received any notification of the scheduled examinations.  

Since the RO was on notice that the Veteran was at a different address in September 2010, the notice to report for the examination in September 2010 was not sufficient.  

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining the complete and correct address of the Veteran at the Lakeview rehab, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension, nephritis, asthma, and/or coronary artery disease.  The claims folder and a copy of this remand should be made available to the examiner.  For any pertinent disability found the examiner should also indicate whether any claimed disorder pre-existed service or had their onset during active duty.  If pre-existing service, did disability undergo an increase in severity beyond its natural progress.  

The examiner must provide an opinion as to whether the Veteran's claimed disorders are related to his active duty service.  A rationale for all findings should be included, and the examiner should specifically reconcile any findings with the service treatment records (contained in a white envelope in the claims folder).  

2.  Then, readjudicate each of the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


